Citation Nr: 0810952	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-40 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin




THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected metatarsalgia, status post right foot 
bunionectomy and 2nd hammer toe correction.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected patellofemoral stress syndrome of the 
right knee.  




REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1991 to August 
1995  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2003 and January 2004 rating 
decisions issued by the RO.

The veteran testified before a Decision Review Officer (DRO) 
in a hearing at the RO in March 2006.  

The Board is aware of a November 2006 statement from the 
veteran waiving initial RO consideration of evidence 
submitted October 31, 2006.  The Board observes that this 
additional evidence has not been associated with the claims 
file; however, given the favorable action, there is no 
prejudice to the veteran due to a failure to secure this 
additional information and associate it with the claims file.  
Accordingly, the Board will proceed with disposition of the 
issues on appeal.  


FINDINGS OF FACT

1.  The service-connected right foot disability currently is 
shown to be manifested by a level of disablement that more 
nearly approximates that of a moderately-severe foot injury.  

2.  The service-connected right knee disability currently is 
shown to be manifested by a level of disablement that more 
nearly approximates that of moderate impairment of the knee.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation of 20 
percent for the service-connected metatarsalgia, status post 
right foot bunionectomy and 2nd hammer toe correction have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.40, 4.45, 4.7, 
4.71a including Diagnostic Codes 5276-5284 (2007).  

2.  The criteria for the assignment of an evaluation of 20 
percent for the service-connected patellofemoral stress 
syndrome of the right knee have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.40, 4.45, 4.7, 4.71a including 
Diagnostic Codes 5256-5263 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Applicable regulations

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a July 2003.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  

At the same time, the VCAA notification does not require an 
analysis of the evidence already contained in the record and 
any inadequacies of such evidence, as that would constitute a 
preadjudication inconsistent with applicable law.   The VCAA 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  

Here, the noted VCAA letter was issued prior to the appealed 
September 2003 and January 2004 rating decisions.  However, 
as indicated above, the RO has taken all necessary steps to 
both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that he was awarded disability evaluations and an effective 
date for those evaluations in the appealed September 2003 and 
January 2004 rating decisions.  

Further, in a March 2006 letter the RO notified the veteran 
of the evidence necessary to establish both disability 
ratings and effective dates in compliance with 
these requirements.  Id.  

In this case, the Board also is aware that the July 2003 VCAA 
letter does not contain the level of specificity as discussed 
in Vazquez-Flores.  However, any such procedural defect does 
not constitute prejudicial error in this case because of 
evidence of actual knowledge on the part of the veteran.  The 
notification provided the necessary information so that a 
reasonable person could be expected to understand what was 
needed to substantiate the claims.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

In this regard, the Board is aware of the veteran's various 
lay statements and his March 2006 hearing testimony 
describing the effects of the service-connected disabilities 
on his employability and daily life.  These statements 
clearly reflect the veteran's awareness that information 
about such effects is necessary to substantiate a claim for a 
higher evaluation.  

Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim."  Id., slip op. at 12, citing Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  This showing of actual knowledge 
satisfies the first and fourth requirements of Vazquez-
Flores.  

As the veteran makes assertions about the effects of the 
service-connected disability on his employability and daily 
life, the Board finds that the second requirement of Vazquez-
Flores is not applicable.  Accordingly, no further analysis 
in this regard is necessary.  

Finally, the September 2003 and January 2004 rating decisions 
include a discussion of the rating criteria used in this 
present case.  The criteria was further enumerated in the 
October 2005 Statement of the Case (SOC).  Thus, the veteran 
was made well aware of the necessary requirements for 
increased evaluations pursuant to the applicable diagnostic 
codes.  Such action thus satisfies the third notification 
requirement of Vazquez-Flores.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  


II.  Factual Background

The RO granted service connection in April 1996 and assigned 
a 10 percent evaluation for the right foot disability and a 
noncompensable evaluation for the right knee disability.  

In September 2003, the RO increased the evaluation for the 
service-connected right knee disability to 10 percent, 
effective in June 2003.  The 10 percent evaluation for the 
service-connected right foot disability remained unchanged.  

The VA treatment records from August 2003 to August 2006 are 
replete with reference to treatment for the right knee and 
right foot disorders.  During an August 2003 VA examination, 
the veteran complained of a constant pain in his right knee.  

The veteran rated the severity of the pain as 4 out of 10 
normally.  With flare-ups, it was 6-7.  The veteran noticed 
the pain when he stood up after sitting down for long periods 
of time, navigated up and down stairs and had increased 
bending and lifting at work.  Aleve and rest provided some 
relief, but did not alleviate the pain completely.  

The veteran had flares of pain on a daily basis.  He took 
Aleve an average of 2-3 times per week and complained of a 
popping sensation and an occasional feeling of instability in 
the right knee.  He denied any locking.  He had stiffness 
after sitting and also in the morning.  He did not have 
swelling, heat, redness or fatigability related to the knee 
function or use a knee brace or other device.  He worked 
through his flares of pain, and his knee condition did not 
interfere with daily activities.  

On examination of the knee, there was no noted area of 
tenderness or swelling.  He had normal range of motion (0-140 
degrees).  McMurray, Lachman, anterior, and posterior Drawer 
tests were all negative.  The collateral ligaments appeared 
stable.  His gait was normal.  

The X-ray report showed no evidence of fracture or 
dislocation.  There was no gross patellar or patellofemoral 
joint abnormality.  There was minimal narrowing of the medial 
knee joint space.  

The veteran was diagnosed with right knee patellofemoral 
stress syndrome with continued right knee pain.  The examiner 
observed the x-ray report showed early arthritic changes.  

With respect to the right foot, a history of right foot 
surgery in service was recorded.  Postoperatively, he had 
developed metatarsalgia.  He complained of pain on the bottom 
of his foot in the sole area medially and laterally, 
especially when walking barefoot.  He had no discomfort of 
the second toe.  

Because the toe was straightened and raised in the surgical 
procedure, the veteran's weight was noted to have shifted 
over the metatarsophalangeal joint of the great toe and over 
the lateral area of the sole of the foot.  He had no 
stiffness, swelling, heat, redness or symptoms of 
fatigability.  

The veteran took Aleve an average of 2-3 times per week; but 
this was also for his knee pain.  On a daily basis, he had 
pain on the bottom of his foot laterally and medially over 
the sole that rated at 7 out of 10 in level of severity.  
Rest provided some pain relief.  His pain was primarily 
present when he was on his feet or would navigate up and down 
stairs.  He did not use corrective shoes or inserts because 
in the past these devices did not provide any relief.  

The veteran worked at a paper mill, and his job duties 
included a lot of walking and standing and wearing steel 
boots.  At work,  he noticed his foot symptoms the most.  His 
foot did not interfere with daily activities as he was able 
to work through the foot pain.  

On examination of the foot, there was no evidence of any 
recurrent bunion.  There was no tenderness over the second 
toe where he had the hammertoe correction.  The toe was 
straight.  There were healed scars over the second toe and 
the big toe dorsally.  He had tenderness laterally and 
medially on the bottom of the foot and the sole area under 
the metatarsophalangeal areas, primarily over the third and 
fourth toes of the foot.  

The veteran's great toe turned laterally about 10-15 degrees.  
He had plantar flexion of the big toe to at least 50-60 
degrees.  He had dorsiflexion of 20 degrees.  His gait and 
peripheral pulses were normal.  There was no evidence of any 
swelling affecting the distal right foot or corns on the 
bottom of the feet.  He had some thickened callus-like skin 
on the bottom of the feet in the area of the soles.  There 
was no evidence of skin breakdown.  

The X-ray report showed right hallux valgus deformity with 
some associated arthritic changes at the MP joint level of 
the right great toe.  Moderate old appearing deformity of the 
distal right 1st and 2nd metatarsals was noted.  There was 
focal spurring off the medial aspect of the head of the right 
4th metatarsal.  There was also some calcification at the 
insertion of the Achilles tendon.  Some hypertrophic changes 
were noted at the medial malleolar region.  

The examiner found that the veteran had a right foot 
bunionectomy and second hammertoe correction with pain in the 
sole of the foot secondary to shifting weight as a result of 
the surgical elevation of the right second toe.  The examiner 
reported this was termed metatarsalgia as previously 
diagnosed.  

In a June 2004 VA treatment record, the veteran complained of 
right knee and foot pain.  He had pain of the right big toe 
and between the first and second right toes.  He reported his 
previous surgical history and stated that he had never been 
pain free.  He also complained of pain in the right knee and 
that the knee would give out suddenly.  He did not have 
swelling, erythema or locking.

On examination, the examiner noted the right large toe still 
deviated and had a surgical scar.  There was no swelling, but 
he had tenderness between the toes.  In the right knee, the 
patella tilted and there was grinding.  Pain was elicited 
under the patella.  

The diagnosis of femoro-patellar syndrome was confirmed.  The 
veteran was advised to ice the knee.  With regard to the 
right foot, the examiner noted possible neuroma.  The veteran 
was referred for podiatry consultation.  

In an October 2004 VA podiatry treatment record, the veteran 
complained of right foot pain that had been ongoing for some 
time.  He was on his feet for long periods of time during the 
day and had a past right foot surgical history.

On examination, the examiner noted pain in the 2nd and 1st 
interspace with palpable click indicative of a positive 
molder sign.  The X-ray studies revealed degenerative changes 
to the 1st metacarpophalangeal joint (MPJ) of the right foot.  
No dislocations or fractures were noted.  DP and PT pulses 
were 2/4, bilaterally.  The X-ray studies showed no real 
definitive changes from the previous August 2003 X-ray 
report.  

The veteran was diagnosed with neuroma and his metatarsalgia 
was confirmed.  He was injected with Lidocaine, Marcaine, 
Dexamethasone and Triamcinolone.  He was scheduled for 
physical therapy.  

In March 2005, the veteran underwent surgical procedure to 
remove a bone spur in the right 2nd metatarsal.  

During an October 2005 VA examination, the veteran complained 
of continued right great toe and second toe pain.  
Conservative treatment with custom shoe inserts had failed, 
and the veteran underwent surgical intervention in March 
2005.  The surgical intervention was complicated by a suture 
reaction and possible wound infection requiring a longer 
period of convalescence.  

The veteran complained of a shooting pain into the right 
great toe and 2nd toe.  He was considering further surgery to 
remove the sesamoid bones of the great toe.  He complained of 
a constant low level of pain and a much more severe level of 
pain during the episodes of shooting pain.  

The veteran did not have weakness; but complained of 
stiffness and relatively fixed swelling, heat and redness of 
the toes.  He did not report a lack of endurance.  His foot 
pain symptoms were primarily present with standing and 
walking and occasionally at rest.  

The veteran also complained of having numbness around the 
surgical scars and in the first web space.  He was prescribed 
Darvocet and Diclofenac for pain management, and this was 
effective and had no side effects.  

The veteran had episodes of sharp pain lasting "a couple of 
seconds" about 24 times per day, with a lower level of 
discomfort between the episodes of sharp pain.  He had no 
lasting periods of pain.  His pain symptoms were aggravated 
by standing and walking, particularly walking up slopes or 
squatting with toes pushed into dorsiflexion.  His pain was 
relieved by elevation, use of inserts and pain medication.  

The veteran's pain did not interfere with his function, but 
did lead him to walk up slopes backwards when carry objects 
at work because pain was provoked when he walked forward.  He 
did not have significant problems with stairs.  He was able 
to walk without impairment, but had to give up squatting with 
heavy lifting.  His walking pace was slowed somewhat due to 
the foot pain.  

On examination, the veteran was noted to have scars over the 
dorsum of the right great toe metatarsophalangeal joint and a 
scar with keloid formation over the 2nd toe and 2nd and 3rd 
interspace.  The scar over the 2nd and 3rd web space was very 
tender to touch but there was no tenderness to palpation 
elsewhere.  Tenderness was elicited at the base of the 2nd 
toe with full flexion and to a lesser extent with full 
extension.  

The range of motion testing was performed four times.   He 
had dorsiflexion to between 12 to 15 degrees in the great 
toe.  He had plantar flexion to between 38 to 42 degrees in 
the great toe.  Great toe interphalangeal joint extension was 
to 0 degrees.  He had flexion to between 15 to 16 degrees in 
the great toe.  The second toe had extension to 0 degrees and 
flexion to between 19 to 24 degrees.  

There was no significant difference in active and passive 
flexion and extension for either toe.  The proximal and 
distal interphalangeal joints were relatively fixed at 10 and 
25 degrees of flexion, respectively; this constituted a mild 
claw toe deformity.  Slightly milder claw toe deformities 
were noted for the 3rd through 5th digits of the right foot.  
There was no evidence of flat foot.  There was mild hallus 
valgus present, bilaterally, measured at 15 degrees.  
Sensation was absent to a 10 gram filament over the 1st and 
2nd toes on the right foot.  

The examiner opined that the chronic foot pain did not appear 
to constitute a significant impairment in terms of job 
functioning, except when carrying heavy objects up an 
incline.  Further, the foot disorder did not interfere with 
standing or walking tolerance or stair climbing.  In 
combination with the right knee condition, it slowed his 
pace.  

With regard to the right knee, the veteran complained of 
retropatellar pain and crepitus which he described as 
"snapping."  He had sharp pains when standing from a deep 
squat.  Occasionally, he felt like something "let go" in 
the knee.  He did not have locking in the knee, but did have 
stiffness that required some time to release.  He did not 
have swelling or redness.  The knee did not give out when he 
walked; he did not complain of fatigability or lack of 
endurance.  He took Darvocet, primarily for his foot 
problems, but noted benefits for his knee as well.  

The veteran did not have periods of flare up of his knee 
problem, but the knee was worse at work with standing, 
walking and stair climbing.  He did not use a supportive 
device or report any episodes of dislocation or subluxation.  
There was nothing in the history to suggest inflammatory 
arthritis.  His knee problem interfered with his weight 
lifting and prevented him from kneeling for long periods of 
time.  

On examination, there was no abnormality of the knee, and the 
gait was symmetrical.  There was no tenderness to palpation, 
but mild tenderness on patellar grind maneuver.  There was no 
bursal swelling, joint effusion or relative warmth.  His knee 
range of motion was measured over four trials.  He had 
extension to 0 degrees and flexion to between 125 and 128 
degrees.  

There was no pain on range testing.  Lachman's and McMurray's 
testing was negative.  He was able to squat and rise with 
symmetrical physiological crepitus noted in the knees.  
Manual muscle testing showed normal strength.  The knee jerk 
reflexes were normal.  

The diagnosis of patellofemoral pain syndrome was confirmed 
and noted to be stable.  The examiner noted the pain syndrome 
interfered with the veteran's ability to tolerate work 
requiring kneeling on hard surfaces.  It did not appear to 
interfere with his job or with standing or walking.  He did 
not require medication, bracing or other intervention for the 
knee problem.  The veteran reported that his knee condition 
was essentially unchanged since the August 2003 examination.  

During a March 2006 VA examination, the veteran reported 
having to occasionally use a cane to aid in walking.  He was 
able to stand for more than 1 hour but less than 3 hours.  He 
was able to walk more than 1/4 mile but less than 1 mile.  He 
complained of pain, instability and a giving way feeling in 
his right knee.  He did not have stiffness, weakness, 
locking, effusion or episodes of dislocation or subluxation.  
He reported having weekly flareups of a moderate degree.  He 
rated the flare ups of pain as 9 out of 10.  He complained 
the pain would last hours.  

On examination, there was no evidence of abnormal weight 
bearing.  He had extension to 0 degrees.  His measured 
flexion was to between 121 and 123 degrees.  He had no 
significant increase in pain or additional loss of motion on 
repetitive use due to pain, fatigue, weakness or lack of 
endurance.  

The veteran had tenderness to palpation in the lateral 
collateral ligament.  There was no bursal swelling, bulge 
sign or joint effusion.  He had stable Lachman's anterior 
drawer test.  He had noted clicking and snapping with 
squatting and rising.  He had mild crepitus with palpation of 
the patella.  He had no other objective evidence of right 
knee abnormality.  

An X-ray report showed no evidence of acute fracture or joint 
effusion.  He had slight narrowing of the medial tibiofemoral 
space.  Bone density appeared normal.  

The diagnosis of patellofemoral syndrome with degenerative 
changes was confirmed.  The examiner noted the right knee 
disorder had significant effect on occupational function in 
that decreased his mobility and caused problems with lifting 
and carrying objects.  

Additionally, the veteran had difficulty navigating inclines 
at work.  The knee disorder also had moderate to severe 
impact on many of the veteran's activities of daily living, 
including exercise, sports, recreation, traveling, bathing 
and toileting.  

A June 2006 MRI report showed mild to moderate cartilage 
thinning involving the medial femorotibial compartment and 
patellofemoral articulation.  There was mild medial meniscal 
subluxation.  

The report showed more focal cartilage irregularity involving 
the lateral femorotibial compartment tibial surface.  There 
was a small Baker's type cyst.  


A.	Toes of the Right Foot.  

In this case, the RO has evaluated the service-connected 
right foot disability under the provisions of 38 C.F.R. 
§ 4.71a including Diagnostic Code 5279 (2007).  These 
criteria provide for a 10 percent evaluation for anterior 
metatarsalgia whether unilateral or bilateral.  

As noted, only a 10 percent evaluation is assignable for a 
disability classified as metarsalgia.  However, given the 
medical evidence of record, including complaints of multiple 
daily episodes of sharp pain aggravated by standing and 
walking, particularly walking up slopes or squatting with 
toes pushed into dorsiflexion as noted in the October 2005 VA 
examination, the Board finds that the service-connected 
disability picture more nearly approximates that of a 
moderately-severe foot injury warranting a 20 percent 
evaluation under Diagnostic Code 5284 (2007).  

Here, significantly, the veteran is employed at a paper mill 
and his job function requires that he be on his feet much of 
the day, thus aggravating his foot pain.  In this regard, the 
examiner opined that the chronic foot pain did constitute a 
significant impairment in terms of his job functioning when 
carrying heavy objects up an incline.  

As the veteran is not shown to have severe disability, an 
evaluation higher than 20 percent is not assignable under any 
other potentially applicable rating criteria.  


B.	Right Knee Patellofemoral syndrome

In this case, the RO has evaluated the service-connected 
right knee disability under 38 C.F.R. § 4.71a including 
Diagnostic Codes 5257 (2007).  

Under Diagnostic Code 5257, a 10 percent evaluation is 
assigned for slight impairment of the knee.  A 20 percent 
evaluation is assigned for moderate impairment of the knee.  
A 30 percent evaluation is assigned for severe impairment of 
the knee.  

Given the veteran's complaints of continuous knee problems as 
noted in the March 2006 VA examination (pain, feeling of 
instability and giving way, difficulty with activities of 
daily living, crepitus, tenderness in the lateral collateral 
ligament, X-ray findings of narrowing of the medial 
tibiofemoral space), the Board finds that the service-
connected right knee disability picture currently is 
productive of a level of disablement that more nearly 
approximates that of moderate impairment of the knee.  

In this regard, the examiner noted the right knee disorder 
had significant effect on the veteran's occupational 
function.  The disorder decreased mobility and caused 
problems with lifting and carrying objects.  

The Board in this case is unable to find evidence of a 
limitation of flexion to 15 degrees, malunion of the tibia 
and fibula with marked knee disability, limitation of 
extension to 20 degrees or ankylosis of the knee.  

Thus, an evaluation in excess of 20 percent for either 
service-connected knee disability is not assignable under any 
potentially applicable rating criteria.  




ORDER

An increased evaluation of 20 percent, but not higher for the 
service-connected right foot disability is granted, subject 
to the regulations controlling disbursement of VA monetary 
benefits.  

An increased evaluation of 20 percent, but not higher for the 
service-connected right knee disability is granted, subject 
to the regulations controlling disbursement of VA monetary 
benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


